     Case 1:18-cv-00740-DAD-EPG Document 11 Filed 03/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   TONYA ENGELBRECHT,                              Case No. 1:18-cv-00740-DAD-EPG
12                      Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                     RECOMMENDING THAT THIS ACTION BE
13          v.                                       DISMISSED, WITHOUT PREJUDICE, DUE TO
                                                     PLAINTIFF’S FAILURE TO PROSECUTE THIS
14   UNION BANK, et al.,                             CASE AND FAILURE TO COMPLY WITH A
                                                     COURT ORDER
15                      Defendants.
16                                                   OBJECTIONS, IF ANY, DUE WITHIN
                                                     FOURTEEN (14) DAYS
17

18          Tonya Engelbrecht (“Plaintiff”) is proceeding pro se in this action. (ECF No. 1.) Plaintiff

19   filed the complaint commencing this action on March 29, 2018. (ECF No. 1.) Plaintiff did not pay

20   the filing fee and instead submitted an application to proceed in forma pauperis pursuant to 28
     U.S.C. § 1915 on March 30, 2018. (ECF No. 2.) On April 4, 2018, Plaintiff filed a request to
21
     amend/grant IFP status (ECF No. 4). However, Plaintiff did not use the proper form and did not
22
     include all information necessary to determine whether she was entitled to proceed in forma
23
     pauperis. Therefore, the Court denied Plaintiff’s application without prejudice and instructed
24
     Plaintiff to submit a renewed IFP application on the standard court form, with all sections
25
     completed and all requested information provided, or to pay the filing fee. (ECF No. 5.)
26
            On May 14, 2018, Plaintiff filed a renewed IFP application. (ECF No. 6.) In her renewed
27
     IFP application, Plaintiff put a line through several key provisions of the application. (Id.)
28
                                                       1
     Case 1:18-cv-00740-DAD-EPG Document 11 Filed 03/29/21 Page 2 of 3


 1   Accordingly, on June 5, 2018, the Court entered an order denying Plaintiff’s renewed application

 2   without prejudice. (ECF No. 9.) The Court gave Plaintiff thirty days to either pay the filing fee or

 3   to submit a completed and signed application to proceed in formal pauperis. (Id. at 2.) The Court

 4   warned Plaintiff that “failure to timely file a renewed IFP application in proper form, or to pay the

 5   filing fee, may result in a recommendation that his action be dismissed.” (Id.)
             The thirty-day deadline has expired, and Plaintiff has not paid the filing fee or filed a
 6
     completed and signed application to proceed in forma pauperis. Accordingly, the Court will
 7
     recommend that this case be dismissed, without prejudice, because of Plaintiff’s failure to
 8
     prosecute and failure to comply with a court order.
 9
             “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to
10
     comply with a court order, the Court must weigh the following factors: (1) the public’s interest in
11
     expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
12
     prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
13
     public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d 639,
14
     642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
15          “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”
16   Pagtalunan, 291 F.3d at 642 (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir.
17   1999)). Accordingly, this factor weighs in favor of dismissal.
18          As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
19   determine whether the delay in a particular case interferes with docket management and the
20   public interest…. It is incumbent upon the Court to manage its docket without being subject to

21   routine noncompliance of litigants....” Pagtalunan, 291 F.3d at 642. Here, Plaintiff’s failure to

22   pay the filing fee or to file a completed and signed application to proceed in forma pauperis,

23   despite being ordered to do so by the Court, is delaying this case and interfering with docket
     management. Therefore, the second factor weighs in favor of dismissal.
24
            Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
25
     and of itself to warrant dismissal.” Pagtalunan, 291 F.3d at 642 (citing Yourish, 191 F.3d at 991).
26
     However, “delay inherently increases the risk that witnesses’ memories will fade and evidence
27
     will become stale,” id. at 643, and it is Plaintiff’s failure to comply with a court order and to
28
                                                       2
     Case 1:18-cv-00740-DAD-EPG Document 11 Filed 03/29/21 Page 3 of 3


 1   prosecute this case that is causing delay. Therefore, the third factor weighs in favor of dismissal.

 2          As for the availability of lesser sanctions, at this stage in the proceedings there is little

 3   available to the Court which would constitute a satisfactory lesser sanction while protecting the

 4   Court from further unnecessary expenditure of its scarce resources. Considering Plaintiff’s failure

 5   to pay the filing fee, it appears that monetary sanctions are of little use. And, given the stage of
     these proceedings, the preclusion of evidence or witnesses is not available. Additionally, because
 6
     the dismissal being considered in this case is without prejudice, the Court is stopping short of
 7
     using the harshest possible sanction of dismissal with prejudice.
 8
            Finally, because public policy favors disposition on the merits, this factor weighs against
 9
     dismissal. Pagtalunan, 291 F.3d at 642.
10
            After weighing the factors, the Court finds that dismissal without prejudice is appropriate.
11
     Accordingly, the Court HEREBY RECOMMENDS that:
12
            1.      This case be dismissed, without prejudice, due to Plaintiff’s failure to prosecute
13
                    this case and failure to comply with a court order; and
14
            2.      The Clerk of Court be directed to close this case.
15          These findings and recommendations will be submitted to the United States district judge
16   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen
17   (14) days after being served with these findings and recommendations, Plaintiff may file written
18   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
19   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
20   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

21   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

22
     IT IS SO ORDERED.
23

24      Dated:     March 29, 2021                                /s/
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        3
